Case 18-24070-GLT        Doc 291    Filed 12/27/19 Entered 12/27/19 11:30:38                Desc Main
                                   Document      Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                            Bankruptcy No. 18-24070-GLT

  ONEJET, INC.,
                                                    Chapter 7
                        Debtor.
                                                    Related Doc. Nos.: 247,266,289
  ROSEMARY C. CRAWFORD, Chapter 7
  Trustee,

                         Movant,

  NO RESPONDENT.


   AMENDED NOTICE OF (I) SALE OF SUBSTANTIALLY ALL OF THE DEBTOR’S
      INTELLECTUAL PROPERTY FREE AND CLEAR OF LIENS, CLAIMS,
           ENCUMBRANCES, AND INTEREST; (II) AUCTION; AND
                  (III) SALE CONFIRMATION HEARING

 To: Respondents and all Creditors and Parties in Interest of the above named Debtor:

 PLEASE TAKE NOTICE IS OF THE FOLLOWING

        1.      Rosemary C. Crawford (the “Trustee”), the chapter 7 trustee for the estate of
 OneJet, Inc. (the “Debtor”), has filed a Motion Entry of an Order (I) Approving Sale of
 Substantially All of the Debtor’s Intellectual Property Free and Clear of Liens, Claims and
 Encumbrances and (II) Granting Related Relief (“Sale Motion”) seeking, authority to sell
 substantially all of the Debtor’s intellectual property free and clear of all liens, claims,
 encumbrances, and interest (the “Sale”) for the following intellectual property (collectively, the
 “IP Assets”):

                                                                        International Patent
        Publication Number                     Title
                                                                           Classification
                                   Systems, methods, and machine-   G06Q50/00
                                   readable storage media for
    CA2798849C                     interfacing with a computer
                                   flight system

                                   Systems, methods, and machine-   G06Q50/00 | G06Q10/00
                                   readable storage media for
    US8589193
                                   interfacing with a computer
                                   flight system
                                   Systems, methods, and machine-   G06Q10/00 | G06Q50/00
    US8452625                      readable storage media for
Case 18-24070-GLT        Doc 291    Filed 12/27/19 Entered 12/27/19 11:30:38            Desc Main
                                   Document      Page 2 of 3


                                   interfacing with a computer
                                   flight system
                                   Systems, Methods, and Machine-   G06Q10/02
                                   Readable Storage Media for
    US20130238374A1
                                   Interfacing with a Computer
                                   Flight System
                                   Systems, Methods, and Machine-   G06Q50/00
                                   Readable Storage Media for
    EP2569752A2
                                   Interfacing with a Computer
                                   Flight System
                                   Systems, Methods, and Machine-   G06Q10/02
                                   Readable Storage Media for
    US20120035965A1
                                   Interfacing with a Computer
                                   Flight System
                                   Systems, Methods, and Machine-   G06Q50/00
                                   Readable Storage Media for
    CA2798849A1
                                   Interfacing with a Computer
                                   Flight System
                                   Systems, Methods, and Machine-   G06Q50/00
                                   Readable Storage Media for
    EP2569752A4
                                   Interfacing with a Computer
                                   Flight System
                                   Systems, Methods, and Machine-   G06Q10/02
                                   Readable Storage Media for
    US20120035966A1
                                   Interfacing with a Computer
                                   Flight System

         2.    Contemporaneous to the Sale Motion, the Trustee filed a Motion for Entry of an
 Order Approving (I) Bidding Procedures for the Sale of Substantially All IP Assets and (II) Form
 and Manner of Sale Notice (the “Bid Procedures Motion”) for the approval of certain procedures
 (“Bid Procedures”) for the solicitation of bids with respect to the Sale.

          3.     A hearing on the Bid Procedures Motion was held before the Bankruptcy Court on
 August 29, 2019, and thereafter the Bankruptcy Court entered an order, among other things,
 approving the Bid Procedures Motion [Docket No. 247] (the “Bid Procedures Order”). The Bid
 Procedures Order established the Bid Procedures that govern the manner in which the IP Assets
 are to be sold. All bids must comply with the Bid Procedures and be submitted so as to be received
 not later than 4:00 p.m. (prevailing Eastern Time) on January 31, 2020.


          4.     Pursuant to the Bid Procedures and the Modified Order [Docket No. 289], each
 Qualified Bidder (as defined in the Bid Procedures) shall be invited to participate in an auction
 (the “Auction Sale”) at the law firm of Bernstein-Burkley, P.C., 707 Grant Street, Suite 2200 Gulf
 Tower, Pittsburgh, PA 15219, which shall commence at 1:00 p.m. (prevailing Eastern Time) on
 February 07, 2020. Any party interested in submitting a competing bid shall contact Sherwood
 Partners, Inc., Attn: Peter Hartheimer, 3945 Freedom Circle, Suite 560, Santa Clara, CA 95054
 (email: p.hartheimer@sherwoodpartners.com).

        5.     Sale Confirmation Hearing is currently is scheduled to be conducted on February
 20,2020 at 10:30 a.m. before Judge Gregory L. Taddonio in Courtroom A, 54th Floor U.S. Steel
Case 18-24070-GLT        Doc 291     Filed 12/27/19 Entered 12/27/19 11:30:38             Desc Main
                                    Document      Page 3 of 3



 Tower, 600 Grant Street, Pittsburgh, PA 15219, to consider the confirmation of the Sale to the
 Successful Bidder (as defined in the Bid Procedures) or any higher and better offer by a Qualified
 Bidder. The Sale Confirmation Hearing may be adjourned or rescheduled from time to time upon
 court approval.

      6.    OBJECTIONS TO ANY RELIEF REQUESTED IN THE SALE MOTION,
 INCLUDING TRUSTEE’S REQUEST TO APPROVE THE SALE OF THE IP ASSETS
 FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS
 TO THE SUCCESSFUL BIDDER (EACH, AN “OBJECTION”), MUST BE MADE IN
 WRITING, FILED, AND SERVED SO AS TO BE ACTUALLY RECEIVED BY 4:00 P.M.
 (PREVAILING EASTERN TIME) ON FEBRUARY 14, 2020 (THE “OBJECTION
 DEADLINE”).

         7.     ANY OBJECTION MUST BE SERVED IN ACCORDANCE WITH THE
 PRECEDING PARAGRAPH ON EACH OF THE FOLLOWING PARTIES: (a) Rosemary
 C. Crawford, the chapter 7 trustee, P.O. Box 355, Allison Park, PA 15101; (b) counsel to the
 Trustee, Bernstein-Burkley, P.C., Attn: Kirk B. Burkley, 707 Grant Street, Suite 2200 Gulf Tower,
 Pittsburgh, PA 15219; and (c) the Office of the United States Trustee, Liberty Center, 1001 Liberty
 Avenue, Suite 970 , Pittsburgh, PA 15222.

         8.      The failure of any person or entity to file an Objection on or before the Objection
 Deadline shall be deemed a consent to the Sale of the IP Assets to the Successful Bidder and the
 other relief requested in the Sale Motion, and be a bar to the assertion, at the Sale Confirmation
 Hearing or thereafter, of any objection to the Bid Procedures Motion, the Sale Motion, the Auction
 Sale, the sale of the IP Assets, the Trustee’s consummation and performance of the asset purchase
 agreement or other agreement with a different Successful Bidder (including in any such case,
 without limitation, the transfer of the IP Assets free and clear of all liens, claims, encumbrances,
 and interests).

       9.      This Notice is subject to the full terms and conditions of the Sale Motion, the Bid
 Procedures Order, and the Bid Procedures, which shall control in the event of any conflict.

 Dated: December 27, 2019                                 /s/ Kirk B. Burkley________
                                                          Special Counsel for Trustee

 Arrangements for review/due diligence prior
 to said Auction Sale may be made with:

 Peter Hartheimer                                        Kirk B. Burkley
 Sherwood Partners, Inc.                                 Bernstein-Burkley, P.C.
 3945 Freedom Circle, Suite 560                          707 Grant Street, Suite 2200
 Santa Clara, CA 95054                                   Pittsburgh, PA 15219
 p.hartheimer@sherwoodpartners.com                       T: (412) 456-8100
                                                         F: (412) 456-8135
                                                         kburkley@bernsteinlaw.com
